Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "42" and "43" have both been used to designate wheel in the specification (at [041] and [051]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 42, 45, 46, 48, 50, 51.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the winch of claims 1 and 9, the cable coupled to the sleeve of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
At [037], lines 1-2, “ball 37” and “sleeve 36” are disclosed but later at [037], line 11, “collars 36” and “ball couplers 37” are used to described the same. 
At [038], line 2, “collar 36” and “ball 37 coupling” were previously described as “sleeve 36” and “ball 37” at [037]. Consistency should be maintained throughout the specification. 
At [041], line 5, “wheel 43” is disclosed but at [051], “wheel 42” is disclosed.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  on line 8, a semi-colon should be provided after “”performance deck”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "a deployed condition" in line 12.  There is insufficient antecedent basis for this limitation in the claim as “a deployed condition” is previously recited at line 7.
Claim 1 recites the limitation "the deployed condition" in line 15.  There is insufficient antecedent basis for this limitation. 
Claim 1 is indefinite as it is unclear what is meant by the term “knuckled” when used to describe the “upright support members” in line 14. The term is not defined in the specification and it is unclear how it is used as a descriptive adjective in the art. The broadest reasonable interpretation of “knuckled” would be to rub or press which is unclear in this context. Further explanation is kindly requested. 
Claim 10 recites the limitation "a deployed condition" in line 11.  There is insufficient antecedent basis for this limitation in the claim as “a deployed condition” is previously recited at lines 5-6.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  the primary reason for the indication of allowable subject matter is the inclusion of the specific plurality of deck wing extensions selectively configurable between a stowed condition, stored horizontally for trailer profile reduction, atop the performance deck, and a deployed condition, extending from a lateral side of the performance deck;  a plurality of roof wings selectively extensible from the main roof element between the stowed condition, nested subjacent to the main roof element, for a trailer profile reduction, and the deployed condition, extending from the main roof element and covering the plurality of deck wing extensions; a plurality of knuckled upright support members coupled to the frame to support the roof canopy in the deployed condition, and collapse to align with a top surface of the main roof element in the stowed condition; and a cable and winch lift system configured to elevate and lower the roof canopy in combination with the other elements recited which is not found in the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENN DAYOAN can be reached on 571.272.6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3612